Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, claims 8-17 in the reply filed on 10/06/2021 is acknowledged.  The traversal is on the ground(s) that the measurement method for content of each element in the dielectric layer in the multilayer electronic component is the same as the measurement method for measuring each element in the claimed dielectric composition and the claimed dielectric material.  This is not found persuasive because inventive groups I and II are distinct and a search burden exists between them as set forth in the restriction requirement dated 08/06/2021. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2021.
Claim Interpretation
For the purposes of examination, claim 11 is being interpreted as limiting the identity of the variable valence and/or fixed valence acceptor. Claim 11 is not 
Claim Objections
Claims 9, 13-14, and 16 are objected to for being in dependent format while containing otherwise allowable subject matter. Claims 9, 13-14, and 16 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (US20170032895, hereinafter referred to as Ogata).
Regarding claim 8, Ogata discloses a multilayer electronic component comprising (see Ogata at the Abstract, disclosing a multilayer ceramic capacitor): a body including a dielectric layer and an internal electrode (see Ogata at the Abstract, disclosing internal electrode layers of different polarities alternately stacked via dielectric layers); and an external electrode disposed on the body and connected to the internal electrode (see Ogata at Fig. 1, disclosing external 3, (Ba, Ca) (Ti, Ca) O3, (Ba, Ca) (Ti, Zr) O3, Ba (Ti, Zr) O3 and (Ba, Ca) (Ti, Sn) O3, as a main component (See Ogata at Table 1, Comparative Example 2, and [0098] which refers back to [0068], disclosing the dielectric composition comprises 100 parts by mol BaTiO3); a first subcomponent comprising a rare earth element (See Ogata at Table 1, Comparative Example 2, and [0098] which refers back to [0087], disclosing the dielectric composition comprises 1.5 parts by mol Ho2O3. Examiner notes Ho2O3 is a rare earth element per [0050] of the instant application.); and a second subcomponent comprising at least one of a variable valence acceptor element and a fixed valence acceptor element (See Ogata at Table 1, Comparative Example 2, and [0098], which comprises MnCo3 added at 0.01 parts by mol. Examiner notes that Mn is a variable valence acceptor element per claim 11 of the instant application.), and when a sum of contents of the rare earth element is defined as DT, and a sum of contents of the variable valence acceptor element and the fixed valence acceptor element is defined as AT, (DT/AT)/ (Ba+Ca) satisfies more than 0.5 and less than 6.0 (See Ogata at Table 1, Comparative Example 2, and [0098] which refers to [0068] and [0087], disclosing the dielectric composition comprises 100 parts by mol BaTiO3, 2O3, and 0.01 parts by mol MnCo3, which provides a value of (DT/AT) / (Ba+Ca) at (1.5/0.01) / (100) which is 1.5, which is within the claimed range).
Regarding claim 10, Ogata discloses the first subcomponent comprises an oxide or carbonate containing the rare earth element in a range from 0.2 mol to 4.0 mol relative to 100 mol of the main component (See Ogata at Table 1, Comparative Example 2, and [0098] which refers back to [0087], disclosing the dielectric composition comprises 1.5 parts by mol Ho2O3 relative to 100 parts BaTiO3. Examiner notes Ho2O3 is a rare earth element per [0050] of the instant application.).
Regarding claim 11, Ogata discloses the variable valence acceptor element comprises at least one of Mn, V, Cr, Fe, Ni, Co, Cu and Zn, and the fixed valence acceptor element comprises at least one of Mg and Zr (See Ogata at Table 1, Comparative Example 2, and [0098], which comprises MnCo3 added at 0.01 parts by mol. Examiner notes that Mn is a variable valence acceptor element per claim 11 of the instant application.).
Regarding claim 12, Ogata discloses the second subcomponent comprises an oxide or carbonate containing at least one of a variable valence acceptor element and a fixed valence acceptor element in a range from 0.01 mol to 4.0 mol relative to 100 mol of the main component (See Ogata at Table 1, Comparative Example 2, 3 added at 0.01 parts by mol. Examiner notes that Mn is a variable valence acceptor element per claim 11 of the instant application.).
Regarding claim 15, Ogata discloses the dielectric layer comprises a plurality of crystal grains (see Ogata at [0037], disclosing the ceramic sintered compact's primary component is grain crystal containing BaTiO3), wherein the plurality of crystal grains have an average grain size in a range from 50 nm to 500 nm (see Ogata at [0067], disclosing the BaTiO-3 is ground to an average grain size of 100nm, which is within the claimed range.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US20170032895, hereinafter referred to as Ogata).
Regarding claim 18, Ogata discloses the dielectric layer has an average thickness of 0.41 μm or less (see Ogata at [0111], disclosing the thickness of the dielectric layer is adjusted to 0.6 micrometers, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).).
Allowable Subject Matter
Claims 9, 13-14, and 16 contain subject matter which appears to be allowable over the closest prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon et al. (US20160194248, hereinafter referred to as Yoon) is directed towards a dielectric composition (see Yoon at the Abstract). Yoon discloses the dielectric ceramic comprises BaTiO3 (see Yoon at [0010]), and the dielectric ceramic composition comprises a RE which may be La (see Yoon at [0011]). Examiner notes that RE stands for rare earth, and that La is a rare earth per claim 9 of the instant application. Yoon discloses the dielectric ceramic composition may comprise Mn, V, Cr, Fe, Ni, Co, Cu, and Zn (see Yoon at [0041]). Examiner notes that these are all variable valence acceptor elements per claim 11 of the instant application. Yoon further discloses the inclusion of CaZrO3, which Examiner notes contains Zr, which is a fixed valence acceptor per claim 11 of the instant application (see Yoon at [0029]) and the dielectric may include a fixed-valence acceptor element including Mg (see Yoon at [0049]). However, Yoon does not disclose when a sum of contents of the rare earth element is defined as DT, and a sum of contents of the variable valence acceptor element and the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731